            Case 2:20-cv-02789-JS Document 20 Filed 11/02/20 Page 1 of 23




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                              )
 ISCI HOLDINGS INC.,                          )       Case No.: 2:20-cv-02789-JS
                                              )
                Plaintiff,                    )
                                              )
                                              )
                                              )
 vs.                                          )       FIRST AMENDED COMPLAINT
                                              )         JURY TRIAL DEMANDED
 ORBIT BIOMEDICAL, INC., and                  )
 GYROSCOPE THERAPEUTICS                       )
 LIMITED,                                     )
                                              )
                 Defendants.                  )


       Plaintiff ISCI Holdings Inc., for its First Amended Complaint against Defendants

Orbit Biomedical, Inc. and Gyroscope Therapeutics Limited, states and alleges as follows:

                                     THE PARTIES

       1.      Plaintiff ISCI Holdings, Inc. is corporation organized under the laws of the

State of Delaware, with its principal place of business in Bloomington, Minnesota. Before

a 2014 name change, ISCI Holdings was known as iScience Interventional Corporation.

ISCI Holdings is referred to in this Complaint as iScience.

       2.      Upon information and belief, Defendant Orbit Biomedical is a corporation

organized under the laws of the state of Delaware with its principal place of business at

300 Brookside Ave., Building 18, Suite 180, Ambler, PA 19002.
            Case 2:20-cv-02789-JS Document 20 Filed 11/02/20 Page 2 of 23




       3.      Upon information and belief, Gyroscope Therapeutics is a company

organized under the laws of the United Kingdom, with its principal place of business at

300 Brookside Avenue, Building 18, Suite 180, Ambler, Pennsylvania 19002.

       4.      Upon information and belief, and as indicated in a press release dated on or

about April 11, 2019, Orbit and Gyroscope merged, with the combined entity doing

business under the Gyroscope name. On information and belief, and according to publicly

available records from the Delaware Secretary of State, Orbit continues to be a Delaware

Corporation in good standing.

                              JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331 as this is an action arising under the laws of the Unites States, namely

federal Defend Trade Secrets Act, 18 U.S.C. § 1836 et seq. This Court has supplemental

jurisdiction over plaintiff’s state law claims under 28 U.S.C. § 1367.

       6.      This Court has personal jurisdiction over Orbit because it has its principal

place of business in this District and conducts extensive and continuing business activities

in this District with respect to the subject matter of this action.

       7.      This Court has personal jurisdiction over Gyroscope because it has engaged

in continuous and systematic business activities in this District, which are directly related

to the subject matter of this action, including its activities in Ambler, Pennsylvania, and its

activities through Orbit.




                                              -2-
            Case 2:20-cv-02789-JS Document 20 Filed 11/02/20 Page 3 of 23




       8.      Venue is proper in this District under 28 U.S.C. §§ 1391(b)(1), 1391(c)(2)

and/or 1391(c)(3), because all defendants reside in this District within the meaning of those

statutes.

                              FACTUAL ALLEGATIONS

       9.      iScience was a leader in the design and development of devices that access

structures within the human eye and treat diseases of the eye.

       10.     One of the devices iScience developed was known as the iTrack 275

microcatheter.

       11.     The iTrack 275 was designed to access the subretinal space without piercing

the retina and without requiring removal of the vitreous within the eye. The device includes

a microcannula for injection or aspiration of fluids and a fiberoptic illumination system to

allow the surgeon to locate the distal end of the microcatheter.

       12.     Starting in or about February 2010, iScience entered into a series of

agreements with Janssen Biotech, Inc. (“JBI”), and its predecessors, relating to the

provision and further development and improvement of microcatheters, including the

iTrack 275 microcatheter, and techniques of using such catheters to deliver a line of stem

cells being developed by JBI to the subretinal space in the eye.

       13.     iScience and JBI entered into such agreements in or about February 2010,

December 2010, November 2012 and September 2013.                   Over the course of these

agreements, iScience microcatheters, including the iTrack 275 microcatheter, were used to

deliver stem cells during human clinical trials. iScience also worked with JBI to study the



                                            -3-
           Case 2:20-cv-02789-JS Document 20 Filed 11/02/20 Page 4 of 23




performance of the microcatheters in clinical trials and develop improvements to the

devices and their methods of use.

        14.     JBI with the assistance and support iScience used the iTrack 275 in a clinical

study (NCT 01226628) from about 2010 to about 2012 to deliver JBI’s palucorcel stem

cells to the subretinal space of patients. This study provided valuable information on the

performance of the iTrack 275 as a system for delivering cells to the subretinal space, and

how the device could be improved.

        15.     In or about September 2013, JBI and iScience entered into another agreement

(“the 2013 Agreement”). In the 2013 Agreement, iScience granted JBI “an exclusive

license (even as to iScience) under the iScience Patents and iScience Know-How to

develop, make, have made, use, sell, . . . and Commercialize Devices and Improvement in

the Field . . . .”

        16.     The 2013 Agreement defines “Device” or “Devices” as “the iScience

catheters and related components that are set forth on APPENDIX 4 [which include the

iTrack 275] and any Improvements thereto.”

        17.     The 2013 Agreement defines “Improvements” as “any change, improvement,

development or modification of the Device, any component or material useful therein, or

the methods or processes of making or using the Device, including without limitation, those

Devices exemplified in the iScience Patents.”

        18.     During the course of the 2013 Agreement, JBI building on iScience’s

foundational work, continued to make Improvements to Devices, including the iTrack 275

microcatheter.

                                             -4-
            Case 2:20-cv-02789-JS Document 20 Filed 11/02/20 Page 5 of 23




       19.     During the course of the 2013 Agreement, JBI conducted further clinical

trials using an improved Device, a modified version of the iTrack 275, which it (and later

Orbit and Gyroscope) took to calling “the Janssen Device.”

       20.     The Janssen Device is a Device and an Improvement within the terms of the

2013 Agreement.

       21.     In or about 2016, during the term of the 2013 Agreement, the Janssen Device

was used in clinical trials (NCT 02659098) to deliver stem cells to the subretinal space of

patients.

       22.     The 2013 Agreement provides that “[i]n the event of termination,” among

other things, a) “all rights licensed herein shall revert to iScience;” b) that “JBI will, at its

own expense, promptly assign or transfer to iScience all filings with regulatory authorities

concerning Devices, including, without limitation, Regulatory Approval applications”

upon payment by iScience for certain costs associated with such filings; and c) “JBI shall

grant iScience a worldwide, royalty bearing license under JBI Patents and JBI Know-How

that are reasonably necessary for the Development, manufacture and Commercialization

of Devices.” These provisions, including the reversion of “all rights licensed hereunder”

to iScience, survive the termination of the 2013 Agreement and are not terminable by JBI.

       23.     Pursuant to the 2013 Agreement, upon termination “all rights licensed

herein” including the licensed right to “Develop, make, have made, use, sell, have sold,

import, offer to sell and Commercialize Devices and Improvements in the Field” reverted

to iScience. This reversion of the right to “[d]evelop, make, have made, use, sell, have

sold, import, offer to sell and Commercialize Devices and Improvements in the Field,”

                                              -5-
         Case 2:20-cv-02789-JS Document 20 Filed 11/02/20 Page 6 of 23




survives termination of the 2013 Agreement and is not terminable by JBI, Orbit or

Gyroscope.

       24.       JBI terminated the 2013 Agreement effective as of October 2017.

       25.       Notwithstanding the terms of the 2013 Agreement, JBI conveyed the licensed

rights, including rights related to Devices and Improvements (which include the Janssen

Device), to Orbit.

       26.       At no point did JBI or Orbit advise iScience that JBI was conveying or

anticipated conveying the licensed rights, including rights related to Devices and

Improvements, which further include the Janssen Device, to Orbit.

       27.       In responding to the letter of termination, iScience asked that JBI provide a

description of all Improvements to the Devices made by or on behalf of JBI. JBI responded,

falsely, that no improvements were made.

       28.       JBI and Orbit concealed from iScience their transaction conveying the

licensed rights, and iScience had no independent means of discovering the transaction.

       29.       The Founder of Orbit, Michael Keane, led the JBI group that was working

on subretinal delivery of cells using Devices and Improvements (including the Janssen

Device) licensed under the 2013 Agreement. Mr. Keane, who is now Chief Technology

Officer of Gyroscope, was involved in negotiations relating to the 2013 Agreement on

behalf of JBI.

       30.       On information and belief, others who worked for Orbit also worked on the

iTrack 275 and the Janssen Device at JBI.



                                              -6-
         Case 2:20-cv-02789-JS Document 20 Filed 11/02/20 Page 7 of 23




       31.    On information and belief, Orbit was aware of the terms of the 2013

Agreement between JBI and iScience. Michael Keane, the founder of Orbit and now Chief

Technology Office of Gyroscope, was involved in negotiations relating to the 2013

Agreement on behalf of JBI.

       32.    The routine due diligence prior to the transaction between JBI and Orbit

would have included a review of agreements relating to the Devices and Improvements

(including the Janssen Device) and would have revealed the terms of the 2013 Agreement

between JBI and Orbit. On information and belief, Orbit reviewed the 2013 Agreement

prior to its transaction with JBI.

       33.    On information and belief, Orbit induced JBI to convey the licensed rights

regarding Devices and Improvements (which include the Janssen Device) to Orbit,

notwithstanding the terms of the 2013 Agreement between JBI and iScience. These rights

had reverted to iScience pursuant to the terms of the 2013 Agreement.

       34.    A Gyroscope press release dated on or about April 11, 2019, indicates that

Orbit and Gyroscope merged, with the combined entity doing business under the

Gyroscope name. Gyroscope continues to market and sell the Devices and Improvements

that reverted to iScience under the terms of the 2013 Agreement.

       35.    To the extent that Gyroscope and Orbit have merged, Gyroscope bears

liability for the previous misconduct of Orbit as Orbit’s successor in interest. At the time

of the merger, the rights that Orbit unlawfully acquired from JBI were a significant if not

the primary asset of Orbit. Gyroscope proceeded with the merger to gain the benefit of the

rights that Orbit had unlawfully acquired from JBI.

                                           -7-
          Case 2:20-cv-02789-JS Document 20 Filed 11/02/20 Page 8 of 23




                                       COUNT I
                    (MISAPPROPRIATION OF TRADE SECRETS)
                        (18 U.S.C. § 1836 et seq., and State Law)

       36.     iScience realleges Paragraphs 1 to 35 of the First Amended Complaint as if

fully set forth herein.

       37.     iScience and JBI entered into a contractual relationship which provided for

the disposition of licensed rights upon termination. In particular, the 2013 Agreement

between JBI and iScience provided that upon termination the licensed rights, including the

right to commercialize Devices and Improvements reverted to iScience, which necessarily

included all information and know-how relating to Devices and Improvements as defined

in the 2013 Agreement.

       38.     Despite the terms of that Agreement, JBI turned over all the information and

know-how relating to Devices and Improvements, including the iTrack 275 and the Janssen

Device, to Orbit, which has now merged with Gyroscope.

       39.     Information and know-how relating to Devices and Improvements and their

methods of use included closely guarded trade secrets that held independent economic

value from not being known to, or readily ascertainable by proper means by those who

could obtain economic value from its disclosure and use. Under the terms of the 2013

Agreement, upon termination “all rights licensed herein,” including the right to

“Commercialize Devices and Improvements,” “shall revert to iScience.” Accordingly,

under the terms of the 2013 Agreement, iScience owned, or at a minimum had the lawful

right to possess and use those trade secrets and prevent their disclosure to and use by Orbit

and Gyroscope.

                                            -8-
           Case 2:20-cv-02789-JS Document 20 Filed 11/02/20 Page 9 of 23




       40.    Such trade secret information included for example, device design and

manufacturing details, details on the surgical methods, and feedback from surgeons

performing procedures in the clinical trials using the iTrack 275 and the Janssen Device,

and in particular feedback on how iTrack 275 and the Janssen Device performed, the tactile

response they gave, their usability, the quality and effectiveness of the training associated

with using the device and other operational characteristics of the devices. This information

was important for the development of Devices and Improvements, including but not limited

to the Janssen Device and any further improvements to it, and had economic value for those

reasons.

       41.    This information, including feedback from a range of surgeons, on how the

devices performed, the methods developed for using the devices, the tactile response the

devices gave, the usability of the devices and surgical methods, and the quality and

effectiveness of the training associated with the devices and surgical methods and other

operational characteristics of the devices, all had economic value because they were not

known or readily ascertainable by proper means.

       42.    This detailed information was not made public and was not included in

articles published years later generally describing the results of the clinical trials. This

detailed information was not readily accessible to third parties by proper means and was

governed by contractual confidentiality obligations. Further, this detailed information

from carefully controlled and regulated clinical trials could not be recreated or reverse

engineered.



                                            -9-
        Case 2:20-cv-02789-JS Document 20 Filed 11/02/20 Page 10 of 23




      43.     This information had independent economic value because it provided data

from a range of surgical teams and patients, which could be used to evaluate not only the

devices themselves, but also the surgical methods that were used, and the training and

education provided to the surgical teams.

      44.     This data not only allowed for such evaluation, it also suggested ways in

which the devices, the surgical methods and the training and education programs could be

improved.

      45.     The fact that this detailed information had independent economic value from

not being known or readily ascertainable is demonstrated, for example, by the fact that

Orbit paid a significant amount, believed to be in the millions of dollars, to acquire the

Janssen Device and related technology, know-how and rights from JBI.

      46.     Orbit is, on information and belief, the creation of a former JBI insider –

Michael Keane – and the Syncona Group – a publicly traded London-based investor in life

science companies that describes itself on the “who we are” page of its website as a

company that “founds, builds and funds companies in innovative areas of healthcare,

targeting the superior risk-adjusted returns available from commercialising exceptional

science.”   https://www.synconaltd.com/about-us/our-story.

      47.     Orbit, on information and belief, was created to acquire the Janssen Device,

related technology, know-how and rights from JBI. On information and belief, Orbit had

no significant assets other than cash until it acquired the Janssen Device, related

technology, know-how and rights from JBI.



                                            - 10 -
        Case 2:20-cv-02789-JS Document 20 Filed 11/02/20 Page 11 of 23




       48.    If the “exceptional science” represented by the Devices and Improvements

developed under the 2013 Agreement, including the Janssen Device, could have been

gleaned by reviewing some ophthalmic journals or otherwise canvassing public domain

sources then sophisticated insiders like Michael Keane and seasoned corporate “founders,

builders and funders” like Syncona would not have spent millions to acquire those assets

unlawfully from JBI.

       49.    In a September 2020 interview Mr. Keane states: “I was one of the founders

of Orbit Biomedical in 2018. We founded Orbit because we felt strongly that our new

approach to subretinal delivery could enable the whole field of cell and gene therapy.” See

https://www.medgadget.com/2020/09/orbit-subretinal-delivery-system-for-gene-therapy-

interview-with-mike-keane-cto-of-gyroscope-therapeutics.html.        The    Devices    and

Improvements developed under the 2013 Agreement were the heart of the “new approach”

to subretinal delivery that Mr. Keane touts.

       50.    When asked to describe the advantages of the “new approach,” Mr. Keane

explained:   “To access the subretinal space, ophthalmologists typically preform a

vitrectomy (a procedure that involves removing the vitreous, the gel-like substance that

fills the eye) followed by creating a retinotomy (a hole in the retina).” Id. Mr. Keane

elaborated: “The Orbit SDS is indicated for microinjection into the subretinal space at the

back of the eye. The microinjection procedure is designed to avoid damaging the structure

of the eye by preventing the need for a vitrectomy and eliminating the need to create a

retinotomy in order to access the subretinal space.” Id. The advantages touted by Mr.



                                           - 11 -
         Case 2:20-cv-02789-JS Document 20 Filed 11/02/20 Page 12 of 23




Keane are the advantages of the Devices and Improvements developed under the 2013

Agreement, the rights to which reverted to iScience.

       51.    Orbit gave a presentation at the Alliance for Regenerative Medicine in March

2019. At this presentation, Orbit’s then-CEO, Dr. Susan Hill, gave an overview of Orbit

and the subretinal delivery system: “The Company has been founded based on technology

that was developed by Janssen in the context of a cell therapy program. And we are

extremely lucky to count among our founders the device technology experts who

developed        the        technology         that      I       will       show         you.”

https://www.youtube.com/watch?v=PXjNVzZlf0M

       52.    Dr. Hill explained of the delivery system, “it’s been developed with input of

many retinal surgeons to make sure that its usable within the OR [operating room].” Id.

       53.    Dr. Hill went on to note that the device has the advantage that it doesn’t

require piercing the retina or removing the vitreous. Id.

       54.    Dr. Hill explained the importance of the clinical trials using the Janssen

Device: “Janssen took the device into a clinical trial in 21 Dry AMD [age-related macular

degeneration] subjects. And they ran the study across eight different surgical centers and

they used eight different surgeons, not because they needed to do that to recruit the subjects,

but more because they wanted to have eight surgeons involved in the training and in using

the device. And the study was a usability study so it was looking at using the device and

it looked at the safety of the cell therapy product that was being delivered. And it generated

some great data, so through that clinical data we know that we can use the device to deliver

successfully to the subretinal space.” Id.

                                             - 12 -
         Case 2:20-cv-02789-JS Document 20 Filed 11/02/20 Page 13 of 23




       55.    Other trade secret information relates to the details of Devices and

Improvements, including the Janssen Device and how they are manufactured.

       56.    iScience took reasonable steps to protect the secrecy of these trade secrets

including through the use of confidentiality agreements including the confidentiality

provisions in the 2013 Agreement and other agreements between JBI and iScience.

Confidentiality provisions are commonly used in business to protect trade secrets.

       57.    Further, iScience took reasonable steps to protect these trade secrets through

the provisions of the 2013 Agreement which provide that upon termination the licensed

rights revert to iScience.

       58.    The 2013 Agreement included provisions restricting the use of information

disclosed or developed during the term of the agreement.

       59.    The 2013 Agreement also contains provisions providing for disclosure of

proposed scientific publication prior to submission and prior to publication and allowing

for review and objection to such publication the reviewing party able to make objections

and prevent such publication.

       60.    iScience also protected these trade secrets from disclosure or sale to third

parties through the reversion of rights provisions in the 2013 Agreement which provide

that upon termination, all licensed rights revert to iScience, including the right to

Commercialize Devices.

       61.    It was reasonable for iScience to protect these trade secrets through such

contractual confidentiality provisions and reasonable for iScience to expect JBI to adhere

to these contractual obligations that JBI voluntarily undertook.

                                           - 13 -
         Case 2:20-cv-02789-JS Document 20 Filed 11/02/20 Page 14 of 23




       62.    As described in more detail above, the trade secrets derive independent

economic value from not being known or readily ascertainable, as indicated by the fact that

they led to the development of Devices and Improvements, including the Janssen Device,

and as demonstrated by the statements of Orbit’s Dr. Hill (who also served as Chief

Business Officer at Gyroscope) quoted above.

       63.    Under the terms of the 2013 Agreement, the right to Commercialize Devices

and Improvements, including the iTrack 275 and the Janssen Device reverted to iScience

upon termination. Neither JBI nor Orbit nor Gyroscope had the right to terminate, cancel

or override that reversion.

       64.    On information and belief, Orbit knew of the terms of the 2013 Agreement.

Accordingly, Orbit acquired access to the trade secrets under circumstances giving rise to

a duty to maintain its secrecy. Orbit acquired the trade secrets from a JBI. JBI owed

iScience a duty to maintain the secrecy of the trade secrets or limit their use. Those duties

owed by JBI to iScience sprang at least from the confidentiality provisions, reversion of

rights provisions and other provisions of the 2013 Agreement. Orbit knew or had reason

to know that the trade secrets were derived from a third party (JBI) that owed iScience a

duty of secrecy. Orbit was founded by a JBI insider, Michael Keane, who led the

development of Devices and Improvements under the 2013 Agreement and was involved

in negotiations relating to the 2013 Agreement. As such, on information and belief, Orbit

was aware of the terms of the 2013 Agreement and the iScience’s role in the development

of Devices and Improvements.



                                           - 14 -
         Case 2:20-cv-02789-JS Document 20 Filed 11/02/20 Page 15 of 23




       65.     Orbit misappropriated trade secrets, including those originally developed by

iScience, those developed by iScience in collaboration with JBI, and those developed by

JBI under the terms of the 2013 Agreement, by inducing JBI to convey all rights to the

Improved Devices to Orbit.

       66.     Orbit has misappropriated trade secrets in violation of the federal Defend

Trade Secrets Act 18 U.S.C. § 1836, et seq., and applicable state law.

       67.     Orbit and its successor, Gyroscope, have misused the trade secrets to market

the Janssen Device and develop further improvements of that device. These violations

have caused harm to iScience, which has been prevented from realizing the benefit of the

trade secrets, including through commercializing them and Commercializing Devices and

Improvements.

                                COUNT II
                 (TORTIOUS INTERFERENCE WITH CONTRACT)

       68.     iScience realleges Paragraphs 1 to 67 of the First Amended Complaint as if

fully set forth herein.

       69.     iScience and JBI entered into a contractual relationship which provided for

the disposition of licensed rights upon termination. In particular, the 2013 Agreement

between JBI and iScience provided that upon termination the licensed rights, including the

right to commercialize Devices and Improvements reverted to iScience. That reversion

was not terminable by JBI, Orbit or Gyroscope. That reversion and the associated rights,

including the right to Commercialize Devices and Improvements survived termination of




                                           - 15 -
          Case 2:20-cv-02789-JS Document 20 Filed 11/02/20 Page 16 of 23




the 2013 Agreement and those contractual rights were valid, subsisting and in full force

and effect when Orbit unlawfully interfered with them.

         70.   Given that the founder of Orbit previously worked at JBI, and led the team

developing Devices and Improvements and was involved in negotiations relating to the

2013 Agreement, and given that any agreements relating to Devices and Improvements

would have been reviewed as part of routine due diligence prior to the JBI-Orbit

transaction, Orbit was aware of the terms of the 2013 Agreement between JBI and iScience,

and nevertheless induced JBI to convey rights relating to Devices and Improvements,

including the right to Commercialize Devices and Improvements, to Orbit, causing JBI to

breach its post-termination obligations and deprive iScience of its post-termination rights.

         71.   Orbit intentionally interfered with the contractual relationship between JBI

and iScience and intended to harm iScience by interfering with the contractual relationship

between JBI and iScience.

         72.   iScience spent years working with JBI and its predecessors in an effort to

deliver stem cells to the subretinal spaces of patients safely and effectively using the

iScience iTrack 275 microcatheter while also working to improve the microcatheter device

and methods of using it. The 2013 Agreement gave JBI a license to Commercialize

Devices and Improvements, but provided that if JBI terminated the agreement, those rights

reverted to iScience. In this way, if JBI terminated the agreement, iScience would still be

able to Commercialize the Devices and Improvements that it had been working on for

years.



                                           - 16 -
         Case 2:20-cv-02789-JS Document 20 Filed 11/02/20 Page 17 of 23




       73.    JBI and Orbit had no right to cancel or override that reversion of rights to

iScience. Orbit’s conduct interfered with iScience’s reasonable and justified expectation

that upon termination, it would have the right to Commercialize the Devices and

Improvements.

       74.    In interfering with iSciences contractual relationship with JBI, Orbit acted

without privilege or justification.

       75.    Neither JBI nor Orbit had the right to terminate the reversion of rights to

iScience, as such, Orbit’s conduct cannot be excused as mere competition.

       76.    Rather, Orbit, a company founded by a JBI insider who was involved in

negotiations relating to the 2013 Agreement, intentionally induced JBI to transfer to Orbit

devices, related technology, know-how and rights which, by the terms of the 2013

Agreement had reverted to and belonged to iScience.

       77.    In doing so, Orbit directly interfered with iScience’s lawful and subsisting

contract rights, which involved iScience’s right to commercialize Devices and

Improvements. iScience worked with JBI and licensed its rights in the development of

Devices and Improvements, with the proviso that if JBI terminated the 2013 Agreement all

licensed rights, including the right to Commercialize Devices and Improvements would

revert to iScience.

       78.    Licenses and reversions are common provisions of agreements relating to

technology. Orbit’s conduct violated the established norms, customs and practices of the

industry. iScience has a strong interest in the security of its rights which already been

consolidated into the binding legal obligation of a contract.

                                           - 17 -
         Case 2:20-cv-02789-JS Document 20 Filed 11/02/20 Page 18 of 23




       79.    iScience’s interest in the security and maintenance of its established contract

rights outweigh any interest of Orbit in unlawfully arrogating those rights to itself.

       80.    iScience has been actually harmed by Orbit’s interference with iScience’s

contractual relationship with JBI.       Orbit’s actions have prevented iScience from

Commercializing Devices and Improvements. Instead, Orbit has usurped opportunities

that should have been iScience’s and profited and been unjustly enriched by years of work

that iScience put into developing the Devices and Improvements, including the iTrack 275

and the Janssen Device.

       81.    But for Orbit’s interference, iScience would have Commercialized Devices

and Improvements as was its right under the 2013 Agreement between JBI and iScience.

For example, iScience could have Commercialized Devices and Improvements by

licensing them to Orbit or to other companies.

       82.    Orbit interfered with iScience’s contractual relationship with knowledge of

that relationship and with the specific intent to harm iScience and to cause JBI to convey

to Orbit rights that had reverted to iScience under the 2013 Agreement.

       83.    Orbit’s interference has unjustly enriched, and continues to unjustly enrich,

Orbit at the expense of iScience.

       84.    Orbit’s interference has harmed iScience, irreparably, and will continue to

do so unless enjoined.

       85.    But for Orbit’s interference, iScience would not have suffered these harms.




                                            - 18 -
         Case 2:20-cv-02789-JS Document 20 Filed 11/02/20 Page 19 of 23




                                       COUNT III
                                     (CONVERSION)

       86.     iScience realleges Paragraphs 1 to 85 of the First Amended Complaint as if

fully set forth herein.

       87.     Through its wrongful conduct alleged herein, Orbit has converted and

deprived iScience of its property rights relating to the Devices and Improvements,

including but not limited to the Janssen Device. By its conduct, Orbit deprived iScience

of property rights associated with the right to Commercialize Devices and Improvements

which reverted to iScience under the terms of the 2013 Agreement. The converted property

rights include tangible property such as engineering drawings, specifications, prototypes,

surgical protocols, engineering drawings, bills of materials, as well as other tangible

property associated with right to Commercialize Devices and Improvements. The property

rights improperly converted also include designs and intellectual property merged in and/or

physically embodied in such drawings, specifications, prototypes, protocols, engineering

drawings, bills of materials and the like.

       88.     Orbit has deprived iScience of its lawful control of these tangible property

rights and has acquired possession of these tangible property rights with the intent to assert

a right to them which is adverse to iScience. Orbit’s conversion has deprived iScience of

the right to use its lawful rights, including the right to Commercialize Devices and

Improvements.

       89.     The property rights were converted by Orbit without iScience’s consent and

without lawful justification.


                                             - 19 -
         Case 2:20-cv-02789-JS Document 20 Filed 11/02/20 Page 20 of 23




       90.     Orbit has unlawfully converted such property, all to the benefit of Orbit and

now Gyroscope.

       91.     Orbit’s conversion has harmed and continues to harm iScience, irreparably.

                                      COUNT III
                                (UNJUST ENRICHMENT)

       92.     iScience realleges Paragraphs 1 to 91 of the First Amended Complaint as if

fully set forth herein.

       93.     Orbit and Gyroscope have been, and are continuing to be, unjustly enriched

by the conveyance to them of rights in Devices and Improvements, including rights in the

Janssen Device, which belonged to iScience under the terms of the 2013 Agreement.

       94.     On information and belief, at the time JBI conveyed rights in the Janssen

Device to Orbit, Orbit was aware of the terms of the 2013 Agreement. Michael Keane, the

founder of Orbit and now Chief Technology Officer of Gyroscope, previously worked at

JBI where he led the team working on Devices and Improvements, and was involved in

negotiations relating to the 2013 Agreement while he was at JBI.

       95.     iScience technology and contributions were central to the development of

Devices and Improvements, including the Janssen Device. iScience technology and

contributions were the foundations of the Janssen Device. As such, iScience conferred a

substantial benefit on JBI, Orbit and Gyroscope.

       96.     iScience indirectly, if not directly, conferred substantial benefits on Orbit and

later Gyroscope when they obtained the tangible property and intellectual property




                                             - 20 -
         Case 2:20-cv-02789-JS Document 20 Filed 11/02/20 Page 21 of 23




associated with, and rights to commercialize, the “exceptional technology” that the Janssen

device represents.

       97.    The benefit iScience conferred on Orbit and Gyroscope includes the

subretinal delivery system that was developed and built based on the iTrack 275, that was

improved through experience gained in clinical trials, and now called the Janssen Device.

       98.    Janssen Device was also the subject of clinical trials during the term of the

2013 Agreement. Those clinical trials and the use of the device by several surgical teams

is benefit that Orbit’s (and later Gyroscope’s) Susan Hill touted in the industry: “Janssen

took the device into a clinical trial in 21 Dry AMD [age-related macular degeneration]

subjects. And they ran the study across eight different surgical centers and they used eight

different surgeons, not because they needed to do that to recruit the subjects, but more

because they wanted to have eight surgeons involved in the training and in using the device.

And the study was a usability study so it was looking at using the device and it looked at

the safety of the cell therapy product that was being delivered. And it generated some great

data, so through that clinical data we know that we can use the device to deliver

successfully to the subretinal space.”

       99.    The benefit of the Janssen Device and the underly technology and clinical

experience is a benefit that iScience conferred, at least indirectly via JBI, on Orbit and later

Gyroscope.

       100.   The conveyance of rights from JBI to Orbit conferred a benefit on Orbit and

later Gyroscope. That benefit was conferred on Orbit and Gyroscope at least indirectly by

iScience via JBI.

                                             - 21 -
         Case 2:20-cv-02789-JS Document 20 Filed 11/02/20 Page 22 of 23




       101.   Orbit and Gyroscope have accepted and retained the benefit conferred on

them by iScience. Orbit and Gyroscope have received significant financial and other

rewards as a result of this benefit.

       102.   Under the circumstances, allowing Orbit and Gyroscope to retain the benefits

from their development, marketing and commercialization of the Janssen Device and other

Devices and Improvements would be unjust, unwarranted and inequitable.

       103.   All proceeds from the Janssen Device, as well as all further improvements to

the Janssen Device, and all related know-how and intellectual property should be held in

constructive trust for the benefit of iScience.

                                  PRAYER FOR RELIEF

       WHEREFORE, iScience prays for relief as follows:

       1.     A judgment that Orbit and Gyroscope have misappropriated trade secrets

relating to Devices and Improvements, including the iTrack 275 and the Janssen Device;

       2.     A judgment that Orbit and Gyroscope tortiously interfered with iScience’s

contractual relations with JBI, and in particular the 2013 Agreement;

       3.     A judgment that Orbit and Gyroscope have converted iScience’s property

rights relating to the Devices and Improvements, including the iTrack 275 and the Janssen

Device; and

       4.     A judgment that Orbit and Gyroscope have been unjustly enriched by JBI’s

conveyance to them of rights which properly belonged to iScience under the terms of the

2013 Agreement;




                                            - 22 -
         Case 2:20-cv-02789-JS Document 20 Filed 11/02/20 Page 23 of 23




       5.     An award of damages for misappropriation of trade secrets, tortious

interference with contract, conversion and unjust enrichment, including but not limited to

compensatory damages, disgorgement of profits and/or a constructive trust.

       6.     An award of attorneys fees as may be provided by law; and

       7.     Such other and further relief as the Court deems just and proper.

                                      JURY DEMAND

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, iScience hereby

demands a jury trial as to all issues so triable.



Dated: November 2, 2020
                                            Respectfully submitted,

                                            /s/ Eric J. Monzo
                                            Eric J. Monzo (I.D. No. 89793)
                                            MORRIS JAMES LLP
                                            500 Delaware Ave., Suite 1500
                                            Wilmington, DE 19801
                                            Telephone: (302) 888-6800
                                            emonzo@morrisjames.com

                                            OF COUNSEL
                                            Devan V. Padmanabhan
                                            Sri K. Sankaran
                                            PADMANABHAN & DAWSON, P.L.L.C.
                                            45 South 7th Street, Suite 2315
                                            Minneapolis, MN 55402
                                            Telephone: (612) 444-3601
                                            devan@paddalawgroup.com
                                            sri@paddalawgroup.com




                                             - 23 -
